Citation Nr: 0838676	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  98-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury. 


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1961 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 1996, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In January 2003, the veteran appeared at hearing before an 
Acting Veterans Law Judge and a transcript of the hearing is 
in the record. 

In August 2003, the Board remanded the case for additional 
development and readjudication.

In May 2006, the Board offered the veteran the opportunity 
for another hearing because the Acting Veterans Law Judge, 
who had conducted hearing in January 2003 was no longer at 
the Board.  In June 2006, the veteran indicated that he did 
not want another hearing. 

In a decision in June 2006, the Board denied the claim of 
service connection for residuals of a neck injury, claimed as 
residual of a neck fracture.  The veteran then appealed the 
decision of the Board to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2007, the Court granted 
a Joint Motion for Remand and vacated the Board's decision 
and remanded the case to the Board for compliance with the 
instructions in the Joint Motion.  A copy of the Joint Motion 
and the Court's order are in the veteran's file. 

In February 2008, the Board remanded the claim for additional 
evidentiary development.  As the Board's remand directive was 
not substantially complied with, the claim is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.   
Stegall v. West, 11 Vet. App. 268 (1998). 

In October 2008, the veteran's attorney submitted additional 
medical evidence and information and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304.


REMAND 

In its REMAND in February 2008, the Board requested that the 
veteran be examined by an orthopedist to determine whether it 
was at least as likely as not that any current neck 
disability was related to an in-service injury. 

As the VA examination in May 2008 was not conducted by an 
orthopedist as directed by the Board, and as a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand directive, and as there is a 
duty to ensure compliance with the terms of the remand, 
further evidentiary development is needed.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that any current neck 
disability is related to an in-service 
injury in 1962.  The veteran's file 
must be made available to the examiner 
for review. 

For the examiner, the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.



A). The relevant evidence is summarized 
below. 

Although not documented in the 
service treatment medical records, 
the in-service injury is factually 
established by credible statements 
of those, who had actual knowledge 
of the injury, including the 
Battalion Surgeon, who recalled 
that in the Spring of 1962 the 
veteran fell from an armored 
personnel carrier during a field 
exercise at Fort Polk, Louisiana, 
and the veteran hit the back of 
his head on a stump, and another 
witness stated that when the 
veteran returned to his unit he 
was wearing a cervical collar. The 
veteran's file must be made 
available to the examiner for 
review.

No cervical complaint or 
abnormality was noted on 
separation examination in June 
1962 or on retention examination 
for the National Guard in May 
1966. 

After service, X-rays of the 
cervical spine by VA in March 1982 
revealed possibly early arthritis, 
but no gross abnormality after the 
veteran was in vehicle, which 
overturned, resulting in upper 
back and neck pain, which was 
diagnosed as acute left mild 
cervical strain; and subsequent 
findings of partial paralysis of 
the left triceps secondary to the 
neck injury in March 1982 (VA 
neurological evaluation in June 
1982). 



In February 1992, a MRI by VA 
revealed a kyphotic deformity, 
spinal stenosis, a bone spur, and 
disc protusion of the cervical 
spine.  In May 1997, the veteran 
was involved in a vehicle accident 
and he arrived at a VA facility on 
a back board with a rigid cervical 
collar and head immobilizer.

Private medical records show that 
in July 2002 X-rays of the 
cervical spine revealed 
degenerative or post-traumatic 
changes of C7-T1.

On VA examination in May 2008 and 
in an addendum in June 2008, the 
examiner expressed the opinion 
that it was more likely than not 
that the veteran's current 
cervical spine condition was 
related to the vehicle accident in 
1982 as the service treatment 
records included a separation 
medical history and physical 
examination in June 1992 and a May 
1966 National Guard physical 
examination documented a normal 
spine. 

In September 2008, M.D.Y., MD, 
expressed the opinion the vehicular 
accident in 1982 had only 
exacerbated the old injury in 
service.  

In September 2008, B.E.vD., MD, 
stated that the veteran had a 
chronic appearing kyphotic deformity 
secondary to an old wedge 
compression fracture of the C7 
vertebral body, 



which was more likely than not that 
the result of the fall from an 
Armored Personnel Carrier rather 
than the vehicular accident in 
"1996," which appeared to have 
caused only a minor strain injury.  

B). In formulating an opinion, 
considering the above evidence and 
medical opinions, what is the clinical 
significance of: 

Two intercurrent neck injuries in 
1982 and 1996 and no clinical 
findings before 1982, twenty years 
after service, and except for 
possibly early arthritis by X-ray in 
March 1982, the current pathology 
was first documented by X-ray in 
1992, thirty years after service; 
and of, 

The finding of possibly early 
arthritis by X-ray in March 1982 in 
determining whether the finding was 
evidence of the in-service injury in 
1962. 

3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008). 






 Department of Veterans Affairs


